TO BE PUBLISHED

                ,i5uptrittr Court of rufurkg
                                2016-SC-000331-KB


CABELL D. FRANCIS, II                                                        MOVANT


V.                              IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                               RESPONDENT


                               OPINION AND ORDER

       Cabell D. Francis II moves to withdraw his membership from the

Kentucky Bar Association ("KBA") under terms of permanent disbarment

pursuant to Supreme Court Rule ("SCR") 3.480(3). Movant has been

suspended from the practice of law since August 31, 2014. 1 The KBA has no

objection to Francis's motion to withdraw under terms of permanent

disbarment. Upon review of the record, we find that Francis should be

permanently disbarred and grant his motion to withdraw under terms of

permanent disbarment. Francis whose last known bar roster address is 101

Lancaster Street, Stanford, KY 40484, was admitted to the practice of law in

the Commonwealth of Kentucky in 1976.

      On March 28, 2016, Francis was indicted for theft by unlawful taking,



        1 In August 2014, Francis was suspended from the practice of law for 181 days
for violation of the Rules of Professional Conduct. Kentucky Bar Ass'n v. Francis, 439
S.W.3d 750 (Ky. 2014). Subsequently, in December 2015, Francis was suspended for
an additional 60 days, with that sentence to run consecutively to his August 2014,
suspension. Kentucky Bar Ass'n v. Francis, 476 S.W.3d 892 (Ky. 2015). Francis
remains suspended from the practice of law.
value over $10,000.00, and knowing exploitation of an adult, resulting in a loss

of more than $300.00. Subsequently, Francis negotiated a plea agreement

with the Commonwealth in which he would plead guilty to the amended

charges of theft by unlawful taking, value over $500.00, and wanton or

reckless exploitation of an adult, resulting in a loss of more than $300.00, in

exchange for receiving pretrial diversion. As part of his plea the

Commonwealth required Francis to agree to pay restitution to Ronald H.

Bradley in the amount of $33,050.28 and also resign his license to practice law

in the Commonwealth of Kentucky.

      Accordingly, Francis has filed a motion to resign under terms of

permanent disbarment pursuant to SCR 3.480(3). In his motion, Francis

admitted that his criminal conduct would be sufficient to warrant permanent

disbarment. Further, Francis acknowledges that upon entry by this Court of

an Order of disbarment he will never again practice law in the Commonwealth

of Kentucky. The KBA has no objection to Francis's motion to withdraw under

terms of permanent disbarment. Upon examination of the record in this case

and Francis's admission of unethical conduct, we find disbarment to be the

appropriate sanction and grant Francis's motion.

      Accordingly, it is hereby ORDERED:

      1. Cabell D. Francis, II, is permanently disbarred from the practice of

law in the. Commonwealth of Kentucky;

      2. Pursuant to SCR 3.450, Cabell D. Francis II is directed to pay all

costs associated with these disciplinary proceedings in the amount of $37.50,


                                        2
for which execution may issue from this Court upon finality of this Opinion

and Order; and

      3. Pursuant to SCR 3.390, Cabell D. Francis, II, shall, within ten (10)

days from the entry of this Opinion and Order, notify all clients, in writing, of

his inability to represent them; notify, in writing, all courts in which he has

matters pending of his disbarment from the practice of law; and furnish copies

of all letters of notice to the Office of Bar Counsel. Furthermore, to the extent

possible, Francis shall immediately cancel and cease any advertising activities

in which he is engaged.

      All sitting. All concur.

      ENTERED: September 22, 2016.




                                         3